DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emanuele (WO 2013/124872).
Emanuele discloses for claim 1:  1. (Currently Amended) A heating apparatus(abstract), comprising: a housing 3having an accommodation space 7formed therein (fig 1)and an opening at an upper portion thereof(fig 1); a container 2configured to be inserted into the accommodation space (fig 4)and having an open opening at an upper portion thereof (fig 4)and a space formed therein to accommodate a fluid(p 11); a heater (20,abstract)configured to heat the fluid accommodated inside of the container(abstract cooking chamber); and a cover 9 configured to cover the opening in the housing(fig 1), wherein the cover includes a cover main body 9 (fig 1,3)having a length extending in a longitudinal direction and a width extending in a horizontal direction(fig1,3), and wherein the cover main body is configured to be rotatable (11, abstract,fig 1,3)between an open position in which position the opening of the housing is open and a closed position in which position the opening of the housing is closed(fig 1,3), and wherein the cover main body covers the opening of the container and seals (p 11 vacuum,abstract,sous-vide)the container in the closed position.
24. (New) A cooking apparatus comprising the heating apparatus of claim 1. See the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuele (WO 2013/124872 supplied by applicant) as applied to claim 1 above, and further in view of Ki (KR 2017/0003237 supplied by applicant).
2. (Currently Amended) The heating apparatus  of claim 1, wherein the cover main body includes: a cover frame configured to form a shell of the cover; an outer cover coupled to the cover frame; and an inner cover coupled to the cover frame so as to be disposed below the outer cover in the closed position.
The claim differs in that the cover has a shell and inner and outer covers are recited.
Ki teaches a shell and inner and outer covers,12,60,50, in fig 2.
The advantage is increased insulating properties.
The references are in the same or similar fields of endeavor and reasonably pertinent to applicant’s claimed problem. 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Emanuele with a shell and inner and outer covers as taught by Ki for increased insulating properties.
3. (Currently Amended) The heating apparatus of claim 2, wherein: the outer cover is formed in a shape of a flat plate,-and wherein a sealing space is formed between the outer cover and the inner cover. See above rejection and Ki fig 2.
4. (Currently Amended) The heating apparatus of claim 3, wherein the inner cover includes: a planar portion which forms a plane parallel to the outer cover and is disposed to be spaced a predetermined distance apart from the outer cover so that the sealing space is formed between the outer cover and the planar portion; a sidewall which that extends toward the outer cover from an edge of the planar portion and surrounds the sealing space; and an extension that forms a plane that extends from the sidewall in an outward direction parallel to the outer cover and contacts the outer cover. See above rejection and Ki 11,12,60,50, fig 2,3.
Claim(s) 18-20,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emanuele (WO 2013/124872) as applied to claim 1 above, and further in view of Kim (KR 2010/0120018 supplied by applicant).
18. (Currently Amended) A cooking apparatus, comprising: a cooktop case; and a heating apparatus provided at an inside or an outside of the cooktop case, wherein the heating apparatus includes: a housing having an accommodation space formed therein and an opening at an upper portion thereof; a container which is inserted into the accommodation space inside of the housing and having an opening at an upper portion thereof and a space formed therein to accommodate a fluid; a heater configured to heat the fluid accommodated inside of the container; and a cover configured to cover the opening of the housing, wherein the cover includes a cover main body provided to have a length extending in a longitudinal direction and a width extending in a horizontal direction, provided at the housing so as to be rotatable between an open position at which position the opening part of the housing is open and a closed position at which position the opening of the housing is closed, and configured to cover the opening of the container and seal the container in the closed position. See the rejection of claim 1.
The claim differs in that a cooktop is recited.
Kim teaches a cooktop 10,20 with a portion having a moveable and removable cover,fig 1, (Kim ¶22 “the top plate 10 and 20 is to form the upper surface appearance of the cooking apparatus, is provided on the upper surface of the body. And the top plate 10 and 20 in this embodiment is divided into a cook-top section 10 and the grill unit 20.”).
The advantage is increased heating efficiency.
The references are in the same or similar fields of endeavor and reasonably pertinent to applicant’s claimed problem. 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Emanuele with a cooktop as taught by Kim for increased heating efficiency.
19. (Currently Amended) The cooking apparatus of claim 18, further comprising a cooktop heater provided in the cooktop case, wherein the heating apparatus is disposed adjacent to the cooktop heater(Kim fig 1, ¶23” the top surface of the cooktop unit 10 has been raised, such as cookware, etc. The food is cooked inside the cooking vessel. Therefore, the cooktop unit 10 has a cooktop installed heat source unit (12) for heating the cooking vessel such. Cook-top unit heat source 12 in this embodiment is to generate a light with an electric heater or a fossil fuel, such as heating by a heat source such as a variety of electric burner to heat the cooking vessel can be used.
20. (Currently Amended) The cooking apparatus of claim 19, wherein an upper plate is provided at an upper portion of the cooktop case, and wherein when the cover, in the closed position, is coplanar with the upper plate(Kim, fig 1, ¶23 “the top plate 10 and 20 is to form the upper surface appearance of the cooking apparatus, is provided on the upper surface of the body. And the top plate 10 and 20 in this embodiment is divided into a cook-top section 10 and the grill unit 20.”).
25. (New) A cooking apparatus, comprising: a cooktop; and a heating apparatus disposed adjacent to the cooktop, wherein the heating apparatus is configured to perform sous-vide cooking and includes: a housing having an accommodation space formed therein and an opening at an upper portion thereof; a container which is inserted into the accommodation space inside of the housing and having an opening at an upper portion thereof and a space formed therein to accommodate a fluid; a heater configured to heat the fluid accommodated inside of the container; and a cover configured to cover the opening of the housing, wherein the cover includes a cover main body rotatably coupled to the housing so as to be rotatable between an open position at which position the opening of the housing is open and a closed position at which position the opening of the housing is closed, and configured to cover the opening of the container and seal the container in the closed position. See the rejection of claim 18, 1.
Claims 5, 8-15,21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5. (Currently Amended) The heating apparatus of claim 4, wherein the cover frame includes: a frame main body configured to form a shell of the cover frame; a first seating surface which is concavely formed in the frame main body and forms a concave plane configured to receive the outer cover is seated thereon; a through-hole that passes through the first seating surface and form a path through which the planar portion and the sidewall pass; and a second seating surface disposed between the first seating surface and the through-hole, concavely formed in the frame main body so that a step is formed between the first seating surface and the second seating surface, and forming a concave plane configured to receive the is seated thereon.

8. (Currently Amended) The heating apparatus of claim 5, wherein the cover further includes a protruding bar disposed at a front side of the cover main body, is protruding from an inner side surface of the frame main body facing the housing ,and configured to contact the housing in the closed position to form a blocking wall at a front portion of the container.

9. (Currently Amended) The heating apparatus of claim 8, wherein the cover further includes a magnetic member provided inside of the protruding bar and providing a magnetic force that causes the protruding bar) to come in e contact with the housing.

10. (Currently Amended) The heating apparatus of claim 1, wherein the cover further includes a guide protrusion that protrudes from the cover main body, is configured to be inserted into the container in the closed position, and in the open position, has at least a portion that protrudes by a length that allows it to be located in an upper portion of the container.

11. (Currently Amended) The heating apparatus of claim 10, wherein the cover further includes a hinge configured to couple a rear side of the cover main body to a rear side of the housing so as to be rotatable in a vertical direction, and wherein the guide protrusion is disposed at the rear side of the cover main body adjacent to the hinge.

12. (Currently Amended) The heating apparatus of claim 11, wherein the guide protrusion includes a first guide surface that protrudes from the cover main body so as to have a length extending in a thickness direction of the cover main body and a width extending in a width direction of the cover main body.

13. (Currently Amended) The heating apparatus of claim 12, wherein the first guide surface forms a plane extending from the cover main body so as to be parallel to a rear side surface of the container in the closed position, forms a plane extending from the cover main body so as to be parallel to a bottom surface of the container in the open position, and forms a plane inclined downward toward the container from the cover main body between the closed position and the open position.

14. (Currently Amended) The heating apparatus of claim 12, wherein: the guide protrusion includes a second guide surface connected to both side end portions of the first guide surface in a width direction thereof, and wherein the second guide surface protrudes from the cover main body so as to have a length extending in the thickness direction of the cover main body and a width extending in a longitudinal direction of the cover main body.

15. (Currently Amended) The heating apparatus of claim 11, wherein the cover main body includes: a cover frame configured to form a shell of the cover; an outer cover coupled to the cover frame; and an inner cover coupled to the cover frame so as to be disposed below the outer cover in the closed position and formed so that the guide protrusion protrudes therefrom.
21. (Currently Amended) The cooking apparatus of claim 20, wherein the cover further includes a hinge, which is configured to couple a rear side of the cover to a rear side of the housing so as to be rotatable in a vertical direction and configured to support the rear side of the cover, and a protruding bar, that protrudes from a front side of the cover and supports the front side of the cover in the closing closed position;-and wherein the protruding bar  protrudes by a height at which the cover is able to be supported to remain level when the cover is in the closed position.
22. (Currently Amended) The cooking apparatus of claim 21, wherein the protruding bar  is disposed at a position spaced a predetermined distance apart rearward from a front edge of the cover, and wherein a U-shaped insertion space is formed at a front side of the protruding bar by the cover, the protruding bar, and the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al (US 2019/0170364) to applicant which is not a reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761